PER CURIAM
Appellant appeals from an order of civil commitment that committed him to the care of the Mental Health Division for a period not to exceed 180 days. He asserts on appeal that the trial court erred in failing to advise him of his rights under ORS 426.100(l)(d), in failing to make a complete record of the proceeding, and in determining that he was unable to take care of his basic personal needs. The state concedes that the trial court committed reversible error in failing to inform appellant of his rights under ORS 426.100(l)(d). Because we accept the state’s concession and reverse on that ground, we do not reach appellant’s other contentions.
Reversed and remanded.